DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/17/2021 has been filed. Claims 1, 4-8, 11-13, and 15-22 remain pending in this application.
Claim Objections
Claims 1-22 objected to because of the following informalities:  
In claim 1, line 21: “a first section button” should be corrected to --a first selection button--.
In claim 16, line 18: “a first section button” should be corrected to --a first selection button--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 8, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites the limitation “said portable electric pump system configured to calibrate with ambient pressure”. It is unclear what the calibration is, if the calibration is the pump system setting itself to ambient pressure or using the ambient pressure for calibration in a different manner. This remains unclear in light of paragraph 83 of applicant’s spec, stating the pump system conducts an ambient air pressure calibration using the pressure sensors. For the purposes of examination and in light of applicant’s specification, the limitation will be interpreted as meaning the cuff is calibrated to find the LOP using the ambient air.
Claim 8 recites the limitation “said portable electric pump system configured to calibrate with ambient pressure”. For the same reasons stated in the above rejection of claim 7, this limitation is unclear and it should be clarified in what way the ambient pressure is being used. Claim 10 rejected on the same grounds due to its dependency.
Claim 19 recites the limitation “said portable electric pump system configured to calibrate with ambient pressure”. For the same reasons stated in the above rejection of claim 7, this limitation is unclear and it should be clarified in what way the ambient pressure is being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (WO 2019/068147) in view of Stray-Gundersen et al. (US PGPub 2018/0021210), further in view of Sato (US 10,245,458), further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), and further in view of Angelo et al. (US PGPub 2020/0297569).
Regarding claim 1, Marcus teaches a method for exercising using a blood flow restriction training (BFRT) cuff (see Fig. 1 and pg 1) comprising:
Providing a BFRT cuff (see Fig. 1 and page 10, lines 22-24), said BFRT cuff includes a flexible outer material (see page 15, paragraph 8 ; cuff is made of leather or silicone), an air chamber that is at least partially encapsulated by said flexible outer material (see page 15, paragraph 8,  airbag contained between material layers), an air input port that is in fluid communication with said air chamber (Fig. 2, 12; see page 11, paragraph 1), and a connection strap configured to secure said BFRT cuff to an arm or leg of a user (see Fig. 1, device attached to arm, see page 15, paragraph 8, “the cuffs are preferably applied using a ratchet or buckle or Velcro loop fastening system”) , at least a portion of said air input port positioned on an exterior surface of said BFRT cuff (see Fig. 2, air input port located externally), said flexible outer material having a length of at least 20cm and a width of at least 5cm (see pg 15, last paragraph - pg 16, first paragraph; length 25 to 75 cm, width 5 to 10 cm); 
Providing a portable electric pump system (see Fig. 2, pump system 15), said portable electric pump system configured to at least partially inflate said BFRT cuff (pg 10, last paragraph - pg 11 first paragraph, pump pressurizes the air bladder) , said portable electric pump system includes a housing (see Figs 2 and 3, pump has an outer housing) and an air connection arrangement that fluidly connects said housing to said BFRT cuff via said air input port to enable pumped air from said portable electric pump system to flow to and at least partially inflate said BFRT cuff (see Figs 2-3 and page 10 last paragraph - page 11 first paragraph, tube 13 connects to valve 17 which supplies air through air inlet 12 on the cuff), said housing at least partially contains (see Fig. 4) i) an electric air pump (Fig. 4, 14), ii) a power source (Fig. 4, 20), and iii) a pressure sensor (Fig. 4, 16);
Placing said BFRT cuff on the arm or leg of a user (see Fig. 5 and pg 12, first paragraph);
Connecting said BFRT cuff to said portable electric pump system to enable air flow between said BFRT cuff and said portable electric pump system (see Fig. 5, pump connected to the cuff, the pump supplying air to the cuff);
Selecting a pressure value or percent of limb occlusion pressure (LOP), said selected pressure value less than said LOP, said selected percent of LOP no more than 90% (see page 9, steps 4-10, specifically steps 8 and 9 user selects percent of LOP, cuff inflates to desired percentage of LOP, the percentage being 50-80%; see also page 12, paragraph 3, user selects cuff pressure, the pressure being necessarily less than LOP as the LOP is the pressure at which blood flow is cut off),
Causing said portable electric pump system to supply air to said BFRT cuff to thereby cause said BFRT cuff to inflate until said LOP of said arm or leg is obtained (see page 9, steps 4-6, see also page 12, paragraph 4, the pump inflates the cuff incrementally until LOP is found at which flood flow stops);
Terminating air flow from said portable electric pump system to said BFRT cuff after said LOP has been obtained for the arm or leg (see page 9, steps 6-8, once the LOP has been found the cuff stops inflating);
Causing said portable electric pump system to begin reducing pressure in said BFRT cuff after said LOP is obtained in said BFRT cuff and continue to reduce pressure in said BFRT cuff until said selected percent of said LOP in said BFRT cuff is obtained (see pg 9, steps 8-10 and pg 12, paragraphs 4; the cuff inflates until it finds the LOP, after the LOP has been found, the pressurization parameters are based on that value. The user then selects the percentage of LOP desired and the air pump supplies/releases air as necessary to reach the desired pressure, the cuff would first need to be deflated from the pressure level that induced limb occlusion.) 
Exercising the arm or leg of said user while said BFRT cuff is at the selected pressure value or said selected percent of said LOP (see page 9, steps 8-9; see also pg 12, paragraph 3; see pg 5 steps g-i and fig. 5;  the cuff is for BFRT wherein the user 
Marcus does not teach the air input port including an air valve.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT (see abstract and Fig. 1) wherein the air input port (Fig. 1, 104) includes a valve (Fig. 1, 107; see also paragraph 87).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air input port of Marcus to include a valve, as taught by Stray-Gundersen, for the purpose of providing an airtight connection for the air input port that allows the disconnection of the inflation coupler as desired, in this case the air pump of Marcus (see paragraph 87 of Stray-Gundersen, Stray-Gundersen teaches that the belt valve is used in the input port and coupled to the inflation coupler. The belt valve and inflation coupler may be disconnected with this configuration. If a permanent connection is used, the belt valve is not necessary.).
Marcus further does not teach wherein said air connection arrangement includes an air hose; said air hose includes a first end that is connected to said housing and a second end that is connected to a hose connector; said hose connector configured to detachably connect to said BFRT cuff.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT (see abstract and Fig. 1) comprising an air connection arrangement (see Fig. 1 showing air connection including an air hose (Fig. 1, 119); said air hose includes a first end that is connected to said housing (see Fig. 1, first end connects to air pump 106, the housing being the housing of the pump) and a second end that is connected to a hose connector (Fig. 1, second end connected to coupler 114); said hose connector configured to detachably connect to said BFRT cuff (Fig. 1, coupler 114; see paragraph 102, coupler can be removed from the belt valve on the cuff).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air connection arrangement of Marcus to comprise a house with two ends, one end being connected to a hose connector configured to detachably connect to the cuff, as taught by Stray-Gundersen, for the purpose of providing an air connection arrangement that allows the pump to be easily detached from the cuff, allowing the user more freedom to move around and perform the desired exercises (see paragraph 102 of Stray-Gundersen).
Marcus further does not teach wherein said housing of said portable electric pump system includes a display and first section button; said first selection button configured to enable a user to select operation configuration and/or input operation information for said portable electric pump system; said display configured to display an arm or leg selection; using said first selection button to select an arm or leg selection that is displayed on said display so that such information is inputted into said portable electric pump system; said portable electric pump including programming that is based on said arm or leg selection by the user; Page 2 of 10placing said BFRT cuff on the arm or leg of a the user that matches the arm or leg selection that was inputted into said portable electric pump system;
However, Sato teaches an analogous device for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) wherein the electric pump system (Fig. 11) comprises a portable electric pump system (see Fig. 11, pump located within pump system) includes a display (see Fig. 16) and first selection button; said first selection button configured to enable a user to select operation configuration and/or input operation information for said portable electric pump system (see Fig. 16 and col. 18, lines 58-64, multiple buttons provided for user input about operation information); said display configured to display an arm or leg selection (see Fig. 16); said first selection button to select an arm or leg selection that that is displayed on said display so that such information is inputted into said portable electric pump system (see Fig. 16 and col. 18, lines 58-64 and col. 19, 1-13, the user selects arm or leg and that selection is input into the controller to be used in exercises ); said portable electric pump including programming that is based on said arm or leg selection by the user (see col. 19, lines 1-13, programming set based on limb selection)); Page 2 of 10placing said BFRT cuff on the arm or leg of a the user that matches the arm or leg selection that was inputted into said portable electric pump system (see col. 17, lines 59-67, the limb the user is placing the cuff on matches what they input, the step of placing the cuff after making the selection being inherent to making a selection, the user can perform these two steps in any order).
Marcus teaches the cuff can be placed on the upper or lower limbs (see page 6, paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump system of Marcus to include a display, as taught by Sato, for the purpose of showing the user their options on the pump itself, as opposed to a separate mobile device, reducing the number of parts needed.
It would have been further obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Marcus to have an arm or leg selection button to program the electric pump according to the selection, for the purpose of setting an appropriate pressure limit for the limb, as limbs have different pressure limbs (see paragraph 36 of the cited Adducci reference). 
Marcus further does not teach disconnecting said BFRT cuff from said portable electric pump system so that said portable electric pump system cannot supply air to said BFRT cuff;
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) wherein the method includes the step of disconnecting said BFRT cuff (Fig. 1, 100) from the pump system (Fig. 1, 114) so that said pump system cannot supply air to said BFRT cuff (see paragraph 102).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Marcus to include the step of disconnecting the BFRT cuff from the pump system, as taught by Stray-Gundersen, for the purpose of allowing the user more freedom to move around and perform the desired exercises (see paragraph 102 of Stray-Gundersen). Marcus, as modified by Stray-Gunderson, further teaches exercising the arm or leg of the user while said portable electric pump is disconnected from said BRFT cuff (see paragraph 102 of Stray-Gunderson, the user performs exercises while the pump is disconnected); reconnecting said BFRT cuff to said portable electric pump system to enable air flow between said BFRT cuff and said portable electric pump system after the user has completed said step of exercising; and causing said portable electric pump system to remove air from said BFRT cuff to reduce pressure in said BFRT cuff below said selected pressure value or said selected percent of said LOP (see paragraph 104 of Stray-Gundersen and pg 12, paragraph 4 of Marcus, Stray-Gundersen and Marcus both teach deflating the airbag once the exercise step has been completed, as modified the air pump of Marcus would be reconnected in order to perform the step of deflation, the deflation step reduces the pressure to below the selected pressure for the exercise step).
 Marcus further does not teach said housing has a size that is less than 400 cubic inches.
However, Sato teaches an analogous method for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) has a housing (Fig. 10A, 101A) that has a size that is less than 400 cubic inches (see Col. 16, lines 8-14, the dimensions taught are less than 400 cubic inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a size less than 400 cubic inches, as taught by Sato, as Sato teaches this is a known, art-recognized dimension for an air pump that is a suitable size for the intended use of being attached to a blood flow restriction training band (see col. 16, lines 8-11 of Sato).
 Marcus further does not teach said housing has a weight that is less than 40 ounces; 
However, VenaPro teaches an analogous air pump for a compression wrap (see page 2) wherein the air pump system has a housing that has a weight that is less than 40 ounces (see page 2, “weighs less than 1lb).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a weight that is 
Marcus further does not teach causing said portable electric pump system to begin reducing pressure in said BFRT cuff within 10 seconds after said LOP is obtained.
However, Angelo teaches an analogous limb compression device and method of applying compression (see abstract and Figs 7a-7i) wherein the method includes reaching a maximum pressure and then reducing pressure in said BFRT cuff within 10 seconds after said maximum pressure is obtained (see paragraphs 16-17 and 96, the peak pressure is reached and then reduced within 5 seconds).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Marcus to begin reducing pressure in said BFRT cuff within 10 seconds after said LOP is obtained, as taught by Angelo, so as to allow blood flow back into the veins and prevent damage to the veins (see paragraph 17 of Angelo). 
Marcus does not explicitly teach the step of removing said BFRT cuff from said limb after said step of exercising.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) comprising the step of removing said BFRT cuff from said limb after said step of exercising (see Stray-Gundersen paragraph 104).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Marcus to include the step of removing said BFRT cuff from said limb after said step of exercising, as taught by Stray-
Regarding claim 4, Marcus, as modified, teaches all previous elements of the claim as stated above. Marcus does not explicitly teach the step of removing said BFRT cuff from said the arm or leg after said step of exercising.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) comprising the step of removing said BFRT cuff from said arm or leg after said step of exercising (see Stray-Gundersen paragraph 104).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Marcus to include the step of removing said BFRT cuff from said limb after said step of exercising, as taught by Stray-Gundersen, for the purpose of allowing the user to move freely once they were done with their session.
Regarding claim 5, Marcus further teaches wherein said housing of said portable electric pump system further includes a circuit board (Fig. 3, 19), a processor (Fig. 3, 18), and a power button (Fig. 3, 21). 
Marcus does not teach a display and one or more selection or scroll buttons, said one or more selection or scroll buttons configured to enable manual operation and/or control of said portable electric pump system, said display configured to displays three or more types of information selected from the group consisting of a) measured pressure, b) power or charge level of said power source, c) a warning symbol when some type of warning event has occurred, c) said selected % percent of LOP, d) said selected pressure Page 3 of 7value, e) instructional information 
However, Sato teaches an analogous method for BFRT training (see abstract) comprising a pump housing (Fig. 10A, 101A) comprising a display (Fig. 10A, 116A) and a second selection button (see Figs. 13-24 and col. 18, lines 26-40, the display includes touchable buttons to select options), said first and second selection buttons configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see col. 18, lines 26-40), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 14, actual pressure shown) d) said selected pressure Page 3 of 7value (see Fig. 19), e) instructional information as to how to use said portable electric pump system and/or BFRT cuff (see Fig. 20), and f) arm or leg selection options for BFRT cuff (see Figs. 16 and 18 showing arm or leg start button).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Marcus to include a display to display information, as taught by Sato, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 6, Marcus further teaches wherein said housing of said portable electric pump system further includes a circuit board (Fig. 3, 19), a processor (Fig. 3, 18), and a power button (Fig. 3, 21). 
Marcus does not teach a display and one or more selection or scroll buttons, said one or more selection or scroll buttons configured to enable manual operation and/or control of said said selected % percent of LOP, d) said selected pressure Page 3 of 7value, e) instructional information as to how to use said portable electric pump system and/or BFRT cuff, and f) arm or leg selection options for BFRT cuff.
However, Sato teaches an analogous method for BFRT training (see abstract) comprising a pump housing (Fig. 10A, 101A) comprising a display (Fig. 10A, 116A) and a second selection button (see Figs. 13-24 and col. 18, lines 26-40, the display includes touchable buttons to select options), said first and second selection button configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see col. 18, lines 26-40), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 14, actual pressure shown) d) said selected pressure Page 3 of 7value (see Fig. 19), e) instructional information as to how to use said portable electric pump system and/or BFRT cuff (see Fig. 20), and f) arm or leg selection options for BFRT cuff (see Figs. 16 and 18 showing arm or leg start button).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Marcus to include a display to display information, as taught by Sato, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 7, Marcus further teaches the step of turning on or powering up said portable electric pump system (see page 8, limb occlusion pressure steps 1-3, while Marcus does not explicitly state the device is powered on, the device performs inflation steps following placement on the limb, therefore it would be turned on), said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate and thus calibrate the pressure with ambient pressure to find the LOP) and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Regarding claim 8, Marcus further teaches the step of turning on or powering up said portable electric pump system (see page 8, limb occlusion pressure steps 1-3, while Marcus does not explicitly state the device is powered on, the device performs inflation steps following placement on the limb, therefore it would be turned on), said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate and thus calibrate the pressure with ambient pressure to find the LOP) and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Regarding claim 11, Marcus, as modified, further teaches causing the cuff to release air from said BFRT cuff after the user has completed said step of exercising  (see page 12, 
Marcus does not teach that the air is released from an air release valve on said BFRT cuff.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) comprising an air release valve placed on the cuff to release pressure (see paragraphs 82, 95, 101; Stray-Gundersen teaches that it is well-known in the art to use pressure release valves on such inflatable cuffs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cuff of Marcus to have an air release valve, as taught by Stray-Gundersen, as Stray-Gundersen teaches such valves are well-known in the art to relieve pressure from air bladder cuffs. Further, it would be obvious to release air from a valve in the cuff so that the user is able to de-pressurize the cuff so that they can remove it from their limb once the exercise program has been completed.
Regarding claim 13, Marcus further teaches wherein said air chamber is a single air chamber bladder (see pg 10, last line - pg 11 first paragraph, there is a single air bladder within the cuff).
Regarding claim 15, Marcus further teaches wherein portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus (WO 2019/068147) in view of Stray-Gundersen et al. (US PGPub 2018/0021210), further in view of Sato (US 10,245,458), further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), and further in view of Angelo et al. (US PGPub 2020/0297569), as applied to claim 1 above, and further in view of Lowe et al. (US PGPub 2014/0142473).
Regarding claim 12, Marcus, as modified, teaches all previous elements of the claim as stated above. Marcus does not teach wherein said air chamber is a bladder that includes a polyurethane coating.
However, Lowe teaches an analogous therapeutic wrap with an air bladder (see abstract and Fig. 3) wherein said air chamber is a bladder that includes a polyurethane coating (see paragraph 218).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Marcus to include a polyurethane coating, as taught by Lowe, to provide a sturdy air bladder with appropriate air impermeability qualities (see paragraph 218 of Lowe).
Claims 16-18, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (WO 2019/068147) in view of Stray-Gundersen et al. (US PGPub 2018/0021210), further in view of Sato (US 10,245,458), and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”).
Regarding claim 16, Marcus teaches a blood flow restriction training (BFRT) cuff system (see Fig. 1 and pg 1) comprising:
a BFRT cuff (see Fig. 1 and page 10, lines 22-24), said BFRT cuff at least partially formed of a flexible outer material (see page 15, paragraph 8 ; cuff is made of leather or silicone), an air chamber that is at least partially encapsulated by said flexible outer material (see page 15, paragraph 8,  airbag contained between material layers), an air input port that is in fluid communication with said air chamber (Fig. 2, 12; see page 11, paragraph 1), and a connection strap configured to secure said BFRT cuff to a limb of a user (see Fig. 1 and page 15, paragraph 8, “the cuffs are preferably applied using a ratchet or buckle or Velcro loop fastening system”) , at least a portion of said air input port positioned on an exterior surface of said BFRT cuff (see Fig. 2, air input port located externally), said flexible outer material having a length of at least 20cm and a width of at least 5cm (see pg 15, last paragraph - pg 16, first paragraph; length 25 to 75 cm, width 5 to 10 cm);
a portable electric pump system (see Fig. 2, pump system 15), said portable electric pump system configured to at least partially inflate said BFRT cuff (pg 10, last paragraph - pg 11 first paragraph, pump pressurizes the air bladder) , said portable electric pump system includes a housing (see Figs 2 and 3, pump has an outer housing) and an air connection arrangement that fluidly connects said housing to said BFRT cuff via said air input port to enable pumped air from said portable electric pump system to flow to and at least partially inflate said BFRT cuff (see Figs 2-3 and page 10 last paragraph - page 11 first paragraph, tube 13 connects to valve 17 which supplies air through air inlet 12 on the cuff), said housing at least partially contains (see Fig. 4) i) an electric air pump (Fig. 4, 14), ii) a power source (Fig. 4, 20), and iii) a pressure sensor (Fig. 4, 16);
Marcus does not teach the air input port including an air valve.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT (see abstract and Fig. 1) wherein the air input port (Fig. 1, 104) includes a valve (Fig. 1, 107; see also paragraph 87).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air input port of Marcus to include a valve, as taught by Stray-Gundersen, for the purpose of providing an airtight connection for the air input port that allows the disconnection of the inflation coupler as desired, in this case the air pump of Marcus (see paragraph 87 of Stray-Gundersen, Stray-Gundersen teaches that the belt valve is used in the input port and coupled to the inflation coupler. The belt valve and inflation coupler may be disconnected with this configuration. If a permanent connection is used, the belt valve is not necessary.).
Marcus further does not teach wherein said air connection arrangement includes an air hose; said air hose includes a first end that is connected to said housing and a second end that is connected to a hose connector; said hose connector configured to detachably connect to said BFRT cuff.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT (see abstract and Fig. 1) comprising an air connection arrangement (see Fig. 1 showing air connection arrangement) including an air hose (Fig. 1, 119); said air hose includes a first end that is connected to said housing (see Fig. 1, first end connects to air pump 106, the housing being the housing of the pump) and a second end that is connected to a hose connector (Fig. 1, second end connected to coupler 114); said hose connector configured to detachably connect to said BFRT cuff (Fig. 1, coupler 114; see paragraph 102, coupler can be removed from the belt valve on the cuff).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air connection arrangement of Marcus to comprise a house with two ends, one end being connected to a hose connector configured to detachably connect to the cuff, as taught by Stray-Gundersen, for the purpose of providing an air connection arrangement that allows the pump to be easily detached from the cuff, allowing the user more freedom to move around and perform the desired exercises (see paragraph 102 of Stray-Gundersen).
Marcus further does not teach wherein said housing of said portable electric pump system includes a display and a first section button; said first selection button configured to enable a user to select operation configuration and/or input operation information for said portable electric pump system; said display configured to display an arm or leg selection; using said first selection button to select an arm or leg selection that is displayed on said display so that such information is inputted into said portable electric pump system; said portable electric pump including programming that is based on said arm or leg selection by the user; Page 2 of 10placing said BFRT cuff on the arm or leg of a the user that matches the arm or leg selection that was inputted into said portable electric pump system;
However, Sato teaches an analogous device for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) wherein the electric pump system (Fig. 11) comprises a portable electric pump system (see Fig. 11, pump located within pump system) includes a display (see Fig. 16) and first selection button; said first selection button configured to enable a user to select operation configuration and/or input operation information for said portable electric pump system (see Fig. 16 and col. 18, lines 58-64, multiple buttons provided for user input about operation information); said display configured to display an arm or leg selection (see Fig. 16); said first selection button to select an arm or leg selection that that is displayed on said display so that such information is inputted into said portable electric pump system (see Fig. 16 and col. 18, lines 58-64 and col. 19, 1-13, the user selects arm or leg and that selection is input into the controller to be used in exercises ); said portable electric pump including programming that is based on said arm or leg selection by the user (see col. 19, lines 1-13, programming set based on limb selection)); Page 2 of 10placing said BFRT cuff on the arm or leg of a the user that matches the arm or leg selection that was inputted into said portable electric pump system (see col. 17, lines 59-67, the limb the user is placing the cuff on matches what they input, the step of placing the cuff after making the selection being inherent to making a selection, the user can perform these two steps in any order).
Marcus teaches the cuff can be placed on the upper or lower limbs (see page 6, paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump system of Marcus to include a display, as taught by Sato, for the purpose of showing the user their options on the pump itself, as opposed to a separate mobile device, reducing the number of parts needed.
It would have been further obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Marcus to have an arm or leg selection button to program the electric pump according to the selection, for the purpose of 
Marcus further does not teach said housing has a size that is less than 400 cubic inches.
However, Sato teaches an analogous method for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) has a housing (Fig. 10A, 101A) that has a size that is less than 400 cubic inches (see Col. 16, lines 8-14, the dimensions taught are less than 400 cubic inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a size less than 400 cubic inches, as taught by Sato, for the purpose of sizing the pump for attachment to the belt (see col. 16, lines 8-11 of Sato).
Marcus further does not teach said housing has a weight that is less than 40 ounces;
However, VenaPro teaches an analogous air pump for a compression wrap (see page 2) wherein the air pump system has a housing that has a weight that is less than 40 ounces (see page 2, “weighs less than 1lb).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a weight that is less than 40 ounces, as taught by VenaPro, for the purpose of providing a lightweight pump that is optimal for patient comfort.
Regarding claim 17, Marcus, as modified, further teaches causing the cuff to release air from said BFRT cuff after the user has completed said step of exercising  (see page 12, 
Marcus does not teach that the air is released from an air release valve on said BFRT cuff.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A)  comprising an air release valve placed on the cuff to release pressure (see paragraphs 82, 95, 101; Stray-Gundersen teaches that it is well-known in the art to use pressure release valves on such inflatable cuffs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cuff of Marcus to have an air release valve, as taught by Stray-Gundersen, as Stray-Gundersen teaches such valves are well-known in the art to relieve pressure from air bladder cuffs. Further, it would be obvious to release air from a valve in the cuff so that the user is able to de-pressurize the cuff so that they can remove it from their limb once the exercise program has been completed.
Regarding claim 18, Marcus further teaches wherein said housing of said portable electric pump system includes a circuit board (Fig. 3, 19), a processor (Fig. 3, 18), and a power button (Fig. 3, 21). 
Marcus does not teach a display and one or more selection or scroll buttons, said one or more selection or scroll buttons configured to enable manual operation and/or control of said portable electric pump system, said display configured to displays three or more types of information selected from the group consisting of a) measured pressure, b) power or charge level of said power source, c) a warning symbol when some type of warning event has occurred, said selected % percent of LOP, d) said selected pressure Page 3 of 7value, e) instructional information as to how to use said portable electric pump system and/or BFRT cuff, and f) arm or leg selection options for BFRT cuff.
However, Sato teaches an analogous method for BFRT training (see abstract) comprising a pump housing (Fig. 10A, 101A) comprising a display (Fig. 10A, 116A) a second selection button (see Figs. 13-24 and col. 18, lines 26-40, the display includes touchable buttons to select options), said first and second selection button configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see col. 18, lines 26-40), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 14, actual pressure shown) d) said selected pressure Page 3 of 7value (see Fig. 19), e) instructional information as to how to use said portable electric pump system and/or BFRT cuff (see Fig. 20), and f) arm or leg selection options for BFRT cuff (see Figs. 16 and 18 showing arm or leg start button).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Marcus to include a display to display information, as taught by Sato, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 19, Marcus further teaches wherein said portable electric pump system is configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate  and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Regarding claim 21, Marcus further teaches wherein said air chamber is a single air chamber bladder (see pg 10, last line - pg 11 first paragraph, there is a single air bladder within the cuff).
Regarding claim 22, Marcus further teaches wherein portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP (see page 8, step 5 and page 9, step 8, the pump system allows a minimum to maximum range of 50-80% of LOP to be programmed).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus (WO 2019/068147) in view of Stray-Gundersen et al. (US PGPub 2018/0021210), further in view of Sato (US 10,245,458),  and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”) as applied to claim 16 above, and further in view of Lowe et al. (US PGPub 2014/0142473).
Regarding claim 20, Marcus, as modified, teaches all previous elements of the claim as stated above. Marcus does not teach wherein said air chamber is a bladder that includes a polyurethane coating.
However, Lowe teaches an analogous therapeutic wrap with an air bladder (see abstract and Fig. 3) wherein said air chamber is a bladder that includes a polyurethane coating
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Marcus to include a polyurethane coating, as taught by Lowe, to provide a sturdy air bladder with appropriate air impermeability qualities (see paragraph 218 of Lowe).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with regards to the 112 rejections of claims 7, 8 , 10, and 19 have been considered but are not persuasive. Applicant states that “ambient” means “pressure about the pump system.” However, it is still unclear what the entire term “calibrate with ambient pressure” means. It is unclear if the device is setting the pump to be at ambient pressure or using the ambient pressure to set some calibration. 
Applicant argues that it would not be obvious to modify Marcus to have a pump that can disconnect because Marcus teaches autoregulation of the pressure. However, Marcus teaches that it would be beneficial to have a system that does not restrict movement during training (see page 1, paragraph 3). It would have been obvious to modify the device of Marcus to be able to have the pump disconnected in order to allow the user to use the device in a configuration in which they can exercise while not restricted by the pump. The modification with Stray-Gundersen teaches a valve to prevent air from escaping when the pump is disconnected, therefore the set pressure would be maintained still while allowing more range of motion of the user. The device can still operate in the autoregulation mode when the pump is connected.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that VenaPro does not teach a system where the pump is disconnected, however, VenaPro is only used to teach a weight of the pump. Applicant argues that Marcus and VenaPro do not teach a pump system with a display and selection buttons, but Sato is used to teach these features. Applicant Argues that Stray-Gundersen teaches a manual pump, however, the features of Stray Gundersen are used to modify Marcus, which has an automatic pump, the features being related to the connection of the pump to the cuff and not requiring the pump to be manual.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 3785           

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799